McKAY, Circuit Judge, dissenting:
When Congress adopted 8 U.S.C. § 1101(b)(1)(E), I am satisfied that it mandated that the Immigration and Naturalization Service review foreign adoptions with an eye to preserving genuine family relationships. The Service itself recognizes that at least in some instances common law (customary) adoptions will satisfy the stat*127ute even though such adoptions exist outside an established formal adoption scheme. Matter of Ng, 14 I & N Dec. 135 (BIA 1972); Matter of Yue, 12 I & N Dec. 747 (BIA 1968). In this case the trial court correctly held that the Service ignored the statutory mandate in an attempt to establish something approximating a bright line test that places too much reliance on some formal juridical anglo-American notions of adoption and too little emphasis on whether the country recognizes these relationships as genuine family units.
The Service relies heavily on a letter of the Tongan Crown Solicitor for its proposition that Tongan law does not recognize customary adoptions as legally valid. This letter supports a more compelling proposition: that children customarily adopted in Tonga are treated exactly like natural children except with regard to inheritance rights. As the majority seems to recognize, preference status cannot and does not turn on inheritance rights because neither statutorily- nor customarily-adopted children in Tonga can inherit. The majority never says exactly what element or elements make for a “legally valid” adoption, but it seems to require some juridical act. The Service itself has rejected the notion that a juridical act is required for a legally valid adoption. Matter of Kwok, 14 I & N Dec. 127 (BIA 1972). Even if the test is judicial acknowl-edgement, that test was met here since the only Tongan court ever to deal with the issue upheld the customarily-adopting parents’ claim of custody over that of the natural grandfather. In Re Lolesio, 1 Tongan Law Report 14 (1911). In that case the Supreme Court of Tonga recognized that customary adoption gives the adoptive parents full legal custody and control over the child’s upbringing to the same extent as any formal adoption. That opinion reads in its entirety as follows:
An application for the custody of an illegitimate child (boy) aged 13V2 years. When the child was 3 or 4 years old his mother gave him into the care of the applicant who thereafter cared for and looked after him, until he was taken away by one Kama the boy’s grandfather, his father’s father, shortly before the hearing. The boy’s mother died when the boy was about 6 years old.
HELD. The grandfather had no right to the custody and that the boy should be returned to the applicant.
SKEEN, C. J. The boy is illegitimate and the mother has “pule.” The father has no power, and therefore the grandfather has none. He has no succession rights under his father. The law does not recognise the father. The mother gave the boy to Soakimi (the applicant); he is the man who has control of the boy. The father has not given one penny, till the boy commences to get big he takes no notice of him. He is in the wrong. Order of the Court: Lolesio will return to Soakimi and will obey him in all things; if not Soakimi can punish him and Lolesio can complain to the Court if he is ill treated. Kama (grandfather) Paini and Mailau are warned to leave the boy alone. No fee charged.

Id.

The majority distinguishes Chinese customary adoptions, which are recognized by the Service, on the basis that Chinese law treats customarily-adopted children equally in all respects to natural children. In Tonga, it is true that customarily-adopted children are not treated exactly equally to natural children by reason of their lesser inheritance rights. The majority neglects the fact, however, that Tongan law does not even treat statutorily-adopted children equally to natural children because no adopted children in Tonga have inheritance rights (just as females, whether natural-born or adopted, have no inheritance rights under Chinese law). I can see no reason to discriminate between customarily-adopted children and statutorily-adopted children with regard to immigration status on this unprincipled basis. Accordingly, I would affirm the trial court’s decision.